Citation Nr: 0941321	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, in which the RO granted service 
connection and assigned a 50 percent rating, effective from 
November 25, 1992.  The RO noted that a July 1994 rating 
decision which denied service connection for PTSD was clearly 
and unmistakably erroneous.  The current grant was noted to 
have rendered moot any pending claims to reopen.  

Medical evidence of record shows that the Veteran has been 
diagnosed as having alcohol dependence secondary to PTSD.  As 
the Veteran is service connected for PTSD, the issue of 
service connection for alcohol dependence on a secondary 
basis to PTSD is referred to the RO for appropriate action.  


FINDING OF FACT

During the course of the appeal, the Veteran's PTSD has not 
been manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood nor was there evidence 
that his ability to establish and maintain effective or 
favorable relationships with people was severely impaired; or 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.129, 4.130 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the veteran is appealing the initial assignment of a 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

In August 2004, the Veteran was granted service connection 
for PTSD and assigned a 50 percent rating, effective from 
November 25, 1992.  In assigning the effective date, the RO 
noted that a July 1994 rating decision which denied service 
connection for PTSD was clearly and unmistakably erroneous.  
The Veteran was scheduled for a VA examination to determine 
the current level of severity of his condition and in a 
December 2004 rating decision, the 50 percent disability 
rating for PTSD was continued. 


The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the Veteran's appeal.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply). See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the claim has been 
considered under the revised rating criteria only, however 
the Board finds that there is no prejudice to the Veteran in 
the RO's failure to consider the old criteria; the Board will 
review the claim under the old and new criteria.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Under the former rating criteria, evaluation of PTSD was 
based on the degree of impairment of social and industrial 
adaptability.  38 C.F.R. §§ 4.129, 4.130 (1996).

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; or by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
assigned when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired; 
or the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating was for 
assignment where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; or the individual was demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, DC 9411 (1996)

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to the revised criteria at 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Anxiety disorders, 
which include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this criteria, a 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

A GAF score of 71 to 80 is used when symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning.  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Private and VA treatment records and VA examinations show 
that the Veteran predominantly exhibited symptoms of 
depression, anxiety, irritability, anger outbursts, trouble 
sleeping, nightmares, flashbacks, panic attacks, being 
socially withdrawn, exaggerated hypervigilance, avoidance 
people or activities that would arouse memory of trauma, poor 
concentration, restricted affect, and startle response 
associated with his service-connected PTSD.  With the 
exception of brief periods during hospitalization, He has 
been assigned GAF scores between 60 and 80 during the 
appellate period for his PTSD.  

During the December 1993 VA examination, the examiner stated 
that diagnostic testing suggested multiple problems including 
PTSD, substance dependence, and possible long standing 
personality disturbance.  He was diagnosed as having PTSD and 
personality disorder not otherwise specified with self-
defeating traits.  On mental status examination at a January 
1994 VA examination, the Veteran was noted to be spontaneous 
once he relaxed; he was initially "quite tense."  He was 
noted to be receiving disability compensation since 1992 for 
a work-related injury.  He denied hearing voices and the 
examiner found no evidence of delusions.  The veteran's 
memory, proverb interpretation and capacity to abstract were 
described as excellent.  The diagnosis was PTSD, moderate to 
severe and the examiner opined that the Veteran would not be 
able to work comfortably around others.  

There are no subsequent pertinent treatment records until the 
Veteran filed a claim to reopen in 2001.  

During the November 2004 VA examination, the Veteran reported 
enjoying golf and reading.  The examiner noted that the 
Veteran worked as a tax consultant.  The examiner 
characterized the Veterans PTSD symptoms as resulting in mild 
to moderate impairment.  During the November 2004 and March 
2007 VA examinations, the Veteran was diagnosed as having 
PTSD and mixed personality disorder.  GAF scores for PTSD 
during all of the examinations were 60.  At the March 2007 
examination, the Veteran reported that he had last worked in 
1999; however, the examiner noted that based on evidence in 
the record, it appeared that the Veteran was still working.  
The March 2007 examiner opined that the Veteran's primary 
diagnosis was mixed personality disorder, which was more 
dominant than his PTSD and was causing most of his 
dysfunction.  

The Veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The Veteran's clinical 
findings do not show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Nor is there 
evidence that his ability to establish and maintain effective 
or favorable relationships with people is severely impaired; 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The Veteran does not have 
obsessional rituals, irregular speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect in his personal appearance, 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.  

Looking at his symptoms as a whole, the Veteran's PTSD 
disability picture does not more nearly approximate the 
criteria for a 70 percent rating under either the old or 
revised rating criteria.  Although the Veteran did exhibit 
anger outbursts and social isolation, his GAF scores for PTSD 
indicate only mild to moderate impairment as a result of his 
symptoms.  It is clear that the Veteran's PTSD symptoms have 
impacted his life; however, the evidence shows that the 
Veteran is still able to maintain employment as a tax 
consultant, attends church regularly, and is able to have an 
effective relationship with his current wife.  In addition, 
as shown above, most of the Veteran's dysfunction has been 
attributed to his personality disorder, which is not service 
connected.  Therefore, the Veteran's PTSD does not warrant a 
higher rating.

The Board notes that the Veteran exhibited suicidal ideation 
and heard voices during inpatient treatment in August 2003.  
The evidence shows at that time, the Veteran had been 
drinking vodka for three days straight and had GAF scores of 
25 and 35.  Although the admitting diagnosis was PTSD and 
alcohol dependence, the subsequent diagnoses and treatment 
records referred to his alcohol dependence, which is not 
currently service connected.  

In this case, the Veteran's lay statements and the statement 
of his wife as to the severity of his symptoms have been 
considered.  However, the Board attaches greater probative 
weight to the objective clinical findings of record.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Accordingly, the preponderance of the evidence is against a 
rating higher than 50 percent for the Veteran's PTSD.  38 
C.F.R. §§ 4.129, 4.130 (1996); 38 C.F.R. § 4.7, 4.130, 
Diagnostic Codes 9411, 9440.

Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected PTSD is adequate and 
referral is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  Barringer v. Peake, 22 Vet. App. 242 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

The Board notes that the Veteran's original claim was filed 
before the statutes and regulations detailed herein were 
enacted.  Nevertheless, the record reflects that the 
appellant was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the notice error did not affect the essential fairness 
of the adjudication now on appeal.  The appellant was 
notified that his claim was awarded with an effective date of 
November 25, 1992, the date of his original claim, and a 50 
percent rating was assigned.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating.  Although he was 
not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of the claim 
as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


